Title: From George Washington to Anthony Whitting, 6 January 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Jany 6th 1793

Your letter of the 2d instant with its enclosures came to hand yesterday—and I am glad to find by it that Mr James Butler had arrived safe for I began to apprehend that he might have fallen sick on the Road, as he had not reached Mount Vernon at the date of your former letter of the 26th Ulto.
If this person performs all the duties I have Suggested to you as proper for him to be employed in, with intelligence & zeal, I shall excuse him readily from Manual labour. And as you will Soon discover of what turn of mind he is—whether inclined to industry, or to indulgence, Whether his knowledge of Farming is real or pretended only (from the clearness & precision with which he may discourse with you on topics relating to it), Whether his dispositions are good or bad; and whether he has a head capable of arrangements or not—I should be glad to be informed, when

you shall have formed a judgment of them yourself. His character as handed to me, stands exceedingly fair on the Score of Sobriety & honesty, by those with whom he has lived in this Country; and the enclosed certificate (which deposit along with his agreement) testifies to his conduct in Ireland. Mr Keating is a Clergyman of respectable character—& Major Butler (who appears on the Back of the certificate) is one of the Senators in Congress. My apprehensions of James Butlers fitness, proceed from a doubt that he may want activity; & my only reason for so doubting, is founded on his clumsy appearance, and age: and again, that he will be at a loss in the management of Negros—as their idleness & deceit, if he is not Sufficiently cautioned against them, will most assuredly impose upon him. I have told him that he must Stir early & late, as I expect my people will work from day-breaking until it is dusk in the evening; and, that the only way to keep them at work without Severity, or wrangling, is always to be with them.
You will See by the enclosed to Thomas Green (which Seal before you send it to him) on what footing I have placed his continuance, or discharge; and I do hereby authorize you to Act accordingly. I need not observe to you, however, that it is necessary before the latter takes place to consider how the business can be carried on without him, or some other White-man; and where, & on what terms, such an one can be had; for I am Sure, none of my Negro Carpenters are adequate to the framing, & executing such a Barn as I am about to build at D: Run.
Speaking of this Barn, Let me know when it is probable it will be set about—Whether the Scantling (Oak excepted) and Plank, is actually engaged—And when to be expected? Never having been fully possessed of the poor Major’s view (if he ever contemplated his disorder as fatal) in this building, I am absolutely at a loss what to say to you respecting the materials for it. My own judgment is decidedly against expending his money for this purpose, in the hopeless state of recovery in which he is represented by his Physicians, and all who have seen him to be. On the other hand, as he seems so sollicitous to have it carried on, he must either think differently of his disorder from others, or his object is unknown to me. Under this view of the Subject my advice to you is, to purchase such parts of the Scantling only as are most essential & which will be first wanting by the workmen in carrying on

the building, & this, without cutting it to waste; but by no means to hurry the work until matters are brought more to a crisis & certainty. I could not, before he left Mount Vernon, tell him that his case was (by every one) thought desperate; but advised him (except what could be done by his own people) to let the matter rest till the Spring—and then he should have the aid of all my people—As well Carpenters as Bricklayers, to hasten it on.
If there was an absolute necessity for refraining from Fishing with my own People, or Postponing my Hedging operations another year, I should not hesitate a moment in giving up the first; for I would make every thing yield to the latter; but I do not see the thing in this light. I expect the Hedging and every thing belonging thereto (except ditching where necessary) whether done this year, next year, or at any time thereafter, will be performed at each Plantation by the hands belonging to it. And that the proper time for this work is now, and in all weather, when the earth can be moved, between this and the budding of Spring. In a ride I took yesterday, I saw thousands of the cuttings of Willow setting out; and upon enquiry was told it was the best season to do it: if it suits one sort of cuttings, more than probable it will suit another; I therefore request this work may not be delayed a moment. It is not like fencing, grubbing, &ca that may be executed at all Seasons of the year. For this reason I should have derived more Satisfaction from reading the reports, to have found that the hands of the Ferry &ca, & the hands of Muddy hole had been employed in preparing the ground along their cross fences for the reception of Cuttings, and Seeds (if you have any to put in) than in grubbing places which could be done as well hereafter for the Crops which are to follow, or even to have omitted them if they could not as now. If under these ideas you can carry on Fishing (with my own people) and Hedging both, it will be most agreeable to me; but if one only can be done, I had rather Rent the Landing for what it will fetch, & stick to Hedging. In the first case—that is doing both—It is very probable Mr James Butler will be a proper person to Superintend the Fishery, as I presume all his hands must go to that business; with aid from other quarters.
I should be glad to know how far you have advanced in your clearing at the Mansion house? The point between the Road leading to the Wharf, & Hell-hole, ought to be well grubbed,

cleaned, smoothed, & well sprinkled with Timothy—I mean all that part which lyes with out the fence of the old clover lot, quite up to the Vineyard Inclosure: the same also on the other side of the Road, between that and the cross fence by the Vault & old hound kennel.
If the Wool is all spun up, in what manner do you mean to employ the Spinners? They must not be idle; nor ought the Sewers to have been so when they were out of thread: If they can find no other work, let them join the out door hands. Myrtilla & Delia had better, I conceive, do this altogether, as their will be enough without them for all the purposes of Spinning & Sewing.
More than an hundred bushels of Buck wheat will, I should Suppose, be nearly or quite adequate to all your wants. If it is sown in good season, and the ground is well prepared, three pecks to the Acre will be enough, of Seed that is fresh & good.
If you think the Wheat in No. 2, at Muddy hole, will not be too much injured by turning the young Mules on it, I do not object to the measure; and with respect to the young Jack, it is my earnest wish that he may be fed high—Winter & Summer—to see to what size he can be made to grow.
As I have promised the stud horse to Mr Robt Lewis, I would not have him disposed of otherwise. I shall write to him by this opportunity to send for the horse.
I Suppose Mr Hooe receives my flour upon the same terms he Stores other goods; No other I have a right to expect; but I conceive that he ought to insure it against embezzlement—or waste, occasioned by improper usage in tossing it about. However, if you Store up on the Same terms others do, I can expect no more.
When you are well informed of the conditions on which Majr Harrison lets his Land to Pool &ca I shall be better able to decide upon the propriety of becoming the purchaser of it. My opinion of its being under lease was occasioned by the New building I discovered on it, but this was no more than conjectural evidence of the fact. I remain Your friend & Welwisher

Go: Washington

